ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the findings contained therein should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: While representing a defendant against a murder charge, the respondent used the services of an investigator, who provided $9,700 of services. At the conclusion of the representation, the respondent submitted to the client a bill for services rendered for $17,512.85, which included an entry of $10,000 for "investigative services." The respondent kept the client's payment of the bill, never forwarding any portion of it to the investigator. *1116The respondent and the investigator had a long-standing professional relationship which included the respondent's provision of legal services and office space to the investigator, and the investigator's furnishing of investigative services to the respondent. The services were often provided back and forth without formal payment by
Violations: By failing promptly to notify a third party of receiving funds in which the third party had an interest, the respondent violated Ind.Professional Conduct Rule 1.15(b). By engaging in conduct involving misrepresentation, the respondent violated Prof.Cond.R. 8.4(c).
For the misconduct found herein, a majority of this Court now finds that the respondent should be reprimanded and admonished for her misconduct. Costs of this proceeding are assessed against the respondent.
DICKSON, SULLIVAN, and BOEHM, JJ., concur.
SHEPARD, C.J., and RUCKER, J., dissent, believing the sanction to be inadequate.